Judgment, Supreme Court, New York County (Edward J. McLaughlin, J.), rendered December 13, 2007, as amended January 10, 2008, convicting defendant, after a jury trial, of rape in the first degree (two counts), attempted rape in the first degree, criminal sexual act in the first degree (four counts) and sexual abuse in the first degree (three counts), and sentencing him, as a persistent violent felony offender, to an aggregate term of 75 years to life, unanimously affirmed.
*511The verdict was not against the weight of the evidence (see People v Danielson, 9 NY3d 342, 348-349 [2007]). There is no basis for disturbing the jury’s credibility determinations as to each of the three incidents. Each of the three victims provided credible testimony that established the element of force beyond a reasonable doubt.
We perceive no basis for reducing the sentence. Defendant’s contention that the sentence should be vacated on the ground that the court’s comments at sentencing constituted a “bilious phillipic” is unpreserved (see People v Harrison, 82 NY2d 693 [1993]), and we decline to review it in the interest of justice. As an alternative holding, we find no ground for any remedy regarding the sentence. Concur — Mazzarelli, J.P., Friedman, McGuire, Renwick and Richter, JJ.